Pope, Presiding Judge.
Tiffany VanVoorhis was charged with aggravated assault for stabbing her mother with a knife. The case was tried before a judge sitting without a jury. At the bench trial VanVoorhis raised the defense that, under OCGA § 16-3-3, she should be found not guilty because she stabbed her mother due to a delusional compulsion. The judge rejected VanVoorhis’ delusional compulsion defense and found her guilty of aggravated assault but mentally ill. VanVoorhis appeals, arguing that the verdict is not supported by sufficient evidence. VanVoorhis’ argument is without merit.
“In reviewing a verdict of guilty but mentally ill in a case where the appellant relies on OCGA § 16-3-3, the appellate court determines whether, construing the evidence in favor of the verdict, a rational trier of fact could have concluded that the appellant failed to show by a preponderance of the evidence that [her] will was overmastered by a delusional compulsion which caused appellant to commit the act or acts that led to indictment, trial and conviction.” (Citations and punctuation omitted.) Martin v. State, 196 Ga. App. 869, 870 (397 SE2d 301) (1990). Construing the evidence in the instant case in favor of the verdict, we find that a rational trier of fact could have concluded that VanVoorhis failed to show by a preponderance of the evidence that her will was overmastered by a delusional compulsion which caused her to stab hér mother.
“A finding of insanity based upon OCGA § 16-3-3 requires proof that (1) the accused acted under a delusional compulsion; (2) the criminal act was connected with the delusion; and (3) the delusion related to a fact which, if true, would have justified the act. [Cit.]” Appling v. State, 222 Ga. App. 327, 329 (3) (474 SE2d 237) (1996). In the current case, there is conflicting evidence as to exactly what delusion, if any, VanVoorhis had when she stabbed her mother. A psychiatrist who evaluated VanVoorhis eight months after the assault testified that VanVoorhis told him that at the time of the assault she had believed her mother was going to attack her with a knife. The arresting officer testified, and wrote in his report of the incident, that VanVoorhis told him that her mother’s head was not right and that her mother intimidated her. Another officer testified that VanVoorhis never claimed that she had acted in self-defense or had been in immediate harm from her mother, but instead said that if she had continued staying in her mother’s house her mother would have killed her and that her mother was using thoughts to scream obscenities at her.
The trial judge was not persuaded by the psychiatrist’s testimony regarding what VanVoorhis said about her delusions eight *750months after the attack. Instead, the judge accepted the officers’ testimony about VanVoorhis’ statements made on the day of the incident. Based on the officers’ testimony, the judge found that at the time of the assault VanVoorhis had delusions that her mother might eventually kill her and that her mother was shouting obscenities with her mind. “In a bench trial, the judge sits as the trier of fact who determines the credibility of the witnesses and who may accept or reject any part of a witness’ testimony, even in the absence of contradictory testimony. . . . Furthermore, because the court in this case sat as the factfinder, we will not set aside its factual findings unless they are clearly erroneous. A trial court’s factual findings are not clearly erroneous if there is any evidence to support them.” (Citations omitted.) Bettis v. State of Ga., 228 Ga. App. 120, 121 (491 SE2d 155) (1997). Because the factual findings by the court regarding VanVoorhis’ delusions are supported by some evidence, they must be upheld.
Based on those findings, the trial court correctly ruled that VanVoorhis failed to prove the justification element of her delusional compulsion defense. See Dutton v. State, 225 Ga. App. 67 (483 SE2d 305) (1997). VanVoorhis had no delusion of an immediate physical threat from her mother; rather, she believed that her mother might attack her in the future and that her mother was using thoughts to shout obscenities. Such delusions are not facts that, if true, would justify the knife attack. Compare Stevens v. State, 256 Ga. 440, 442 (350 SE2d 21) (1986); see Appling, 222 Ga. App. at 329. Accordingly, the trial court did not err in ruling that VanVoorhis failed to prove that a delusional compulsion caused her to attack her mother.
Having reviewed the evidence in the light most favorable to the verdict, we conclude that a rational trier of fact could have found VanVoorhis guilty of aggravated assault, but mentally ill. See Lawrence v. State, 265 Ga. 310, 312 (1) (454 SE2d 446) (1995); Rogers v. State, 199 Ga. App. 545, 546 (405 SE2d 541) (1991).

Judgment affirmed.


Beasley and Ruffin, JJ., concur specially.